         Case 1:21-cv-03287-JMF-SDA Document 56 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ashu Shukla,                                                                      9/15/2021
                                  Plaintiff,
                                                               1:21-cv-03287 (JMF) (SDA)
                      -against-
                                                               ORDER
 Apple Inc. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Pending before the Court are two motions filed by Plaintiff: (1) a “Motion to Change the

Date of Filing of Plaintiff’s Complaint and Summons,” dated April 28, 2021 (ECF No. 7); and (2) a

“Motion for Miscellaneous Relief,” dated May 7, 2021 (ECF No. 10), also appearing to seek

modification of the filing date of Plaintiff’s Complaint and Summons (see Pl.’s 5/7/21 Mem. of L.,

ECF No. 11).

         Defendants shall file any response to these motions no later than Wednesday, September

29, 2021.

         Plaintiff shall file any reply in further support of these motions no later than Wednesday,

October 6, 2021.

SO ORDERED.

Dated:          September 15, 2021
                New York, New York


                                                STEWART D. AARON
                                                United States Magistrate Judge
